EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

claim 1, line 4, inserted before “input”, -- the --.

	
Pursuant to MPEP 606.01, the title has been changed by the examiner to: 
SYSTEM AND METHOD FOR DETECTING THE PRESENCE OF INPUT POWER OF DIFFERENT TYPES.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Jin et al., U.S. Patent Application Publication No. 2013/0188405, discloses a system that detects a disconnection of an AC power supply unit and uses current stored in a capacitor upon disconnection.
Bretschneider, U.S. Patent Application Publication No. 2002/0186038, discloses a circuit for detecting voltage glitches in a power supply voltage.
Stemen et al., U.S. Patent Application Publication No. 2010/0153765, discloses a system that detects when power source has switched from AC source to a DC source.
Farhan et al., U.S. Patent Application Publication No. 2017/0060668, discloses a system that monitors for a power failure by detecting a slope of a voltage source.
The cited prior art does not teach or suggest, alone or in combination, a method comprising:
operating a power supply unit (PSU) to receive input power in the PSU, and to provide a direct current (DC) output power from the PSU; 
monitoring for a presence of a rising and falling voltage slope of the input power present at a power input node of the PSU; 
providing the DC output power from the PSU whenever the presence of the rising and falling voltage slope is detected at the power input node of the PSU; and 
measuring and comparing voltage at the power input node of the PSU before and after momentarily discharging current at a first rate from the power input node whenever presence of the rising and falling voltage slope is not detected at the power input node of the PSU by taking a first voltage measurement at the power input node of the PSU before the momentarily discharging current at the first rate from the power input node of the PSU and taking a second voltage measurement at the power input node of the PSU after the momentarily discharging current at the first rate from the power input node of the PSU, and then comparing the first voltage measurement made at the power input node of the PSU to the second voltage measurement made at the power input node of the PSU; and then: 
continuing to provide the DC output power from the PSU when the presence of the rising and falling voltage slope is not detected at the power input node of the PSU only when the first voltage measurement made at the power input node of the PSU and the second voltage 3measurement made at the power input node of the PSU are determined to be equal to each other, and otherwise terminating the DC output power from the PSU when the presence of the rising and falling voltage slope is not detected at the power input node of the PSU and the second voltage measurement made at the power input node of the PSU is determined to be less than the first voltage measurement made at the power input node of the PSU.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov